Exhibit 10.1

 

EMPLOYMENT AGREEMENT

RANDALL M. GRIFFIN

 

This Employment Agreement (this “Agreement”), is made and entered into as of the
13th day of July, 2005 and is effective as of April 1, 2005, by and between
Corporate Office Properties L.P., a Maryland limited liability company (the
“Employer”), and Corporate Office Properties Trust, a Maryland business trust
(“COPT”), and Randall M. Griffin (the “Executive”).

 

RECITALS

 

A.            The Executive and the Employer executed an agreement effective as
of July 1, 2002 providing for the employment of the Executive by the
former/current Employer upon the terms and conditions therein stated (the “Prior
Agreement”).

 

B.            The Employer wishes to terminate the Prior Agreement and to
renegotiate a new Agreement to assure itself of the continued services of the
Executive for the period provided in this Agreement and the Executive is willing
to continue in the employ of the Employer on a full-time basis for said period,
and upon the other terms and conditions hereinafter provided.

 

C.            The Employer recognizes that circumstances may arise in which a
change of control of the Employer or COPT, through acquisition or otherwise, may
occur, thereby causing uncertainty of employment without regard to the
competence or past contributions of the Executive, and that such uncertainty may
result in the loss of valuable services of the Executive. Accordingly, the
Employer and the Executive wish to provide reasonable security to the Executive
against changes in the employment relationship in the event of any such change
of control.

 

D.            COPT has agreed to become a party to this Agreement for the
purpose of undertaking certain covenants and making certain commitments to the
extent provided herein.

 

E.             It is the intention of the Employer and the Executive that,
notwithstanding the date of execution hereof, the Prior Agreement shall be
terminated and this Agreement shall become effective as of April 1, 2005.

 

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

 

AGREEMENTS

 

1.             TERMINATION OF PRIOR AGREEMENT.  The Prior Agreement is hereby
terminated and this Agreement shall become effective as of April 1, 2005 (the
“Effective Date”).

 

2.             POSITION AND DUTIES.  As of the Effective Date, the Employer
hereby employs the Executive as the President and Chief Executive Officer of the
Employer, or in such

 

--------------------------------------------------------------------------------


 

other capacity as shall be mutually agreed between the Employer and the
Executive. During the period of the Executive’s employment hereunder, the
Executive shall devote his best efforts and full business time, energy, skills
and attention to the business and affairs of the Employer.  The Executive’s
duties and authority shall consist of and include all duties and authority
customarily performed and held by persons holding equivalent positions with
business organizations similar in nature and size to the Employer, as such
duties and authority are reasonably defined, modified and delegated from time to
time by the Board of Trustees of COPT (the “Board”). The Executive shall have
the powers necessary to perform the duties assigned to him, and shall be
provided such supporting services, staff, secretarial and other assistance,
office space and accouterments as shall be reasonably necessary and appropriate
in the light of such assigned duties.

 

3.             COMPENSATION.  As compensation for the services to be provided by
the Executive hereunder, the Executive shall receive the following compensation
and other benefits:

 

(a)           BASE SALARY.  The Executive shall receive an aggregate annual
minimum “Base Salary” at the annualized rate of Five Hundred Twenty Thousand
Dollars ($520,000.00) per annum, payable in periodic installments in accordance
with the regular payroll practices of the Employer. Such Base Salary shall be
subject to review annually by the Board and Compensation Committee of COPT
(“Compensation Committee”) during the term hereof, in accordance with the
established compensation policies of the Compensation Committee.

 

(b)           PERFORMANCE BONUS.  The Executive shall be entitled to an annual
cash “Performance Bonus,” payable within ninety (90) days after the end of the
fiscal year of the Employer the amount (if any) of which shall be determined by
the Board based upon the recommendation of the Compensation Committee.

 

(c)           STOCK OPTION/RESTRICTED SHARES.  Executive shall be entitled to
stock options and/or restricted shares as determined by the Compensation
Committee and the Board.

 

(d)           BENEFITS.  The Executive shall be entitled to all perquisites
extended to similarly situated executives, as such are stated in the Employer’s
Executive Perquisite Policy (the “Perquisite Policy”) promulgated for the Board
or the Compensation Committee, and which Perquisite Policy is hereby
incorporated by reference, as amended by the Board or the Compensation Committee
from time to time. In addition, the Executive shall be entitled to participate
in all plans and benefits generally, from time to time, accorded to employees of
the Employer (“Benefit Plans”), all as determined by the Board from time to time
based upon the input of the Compensation Committee. Executive shall also receive
additional benefits as follows:

 

(i)            a one thousand two hundred fifty dollar ($1,250.00) per month
automobile allowance and

 

(ii)           six thousand dollars ($6,000.00) per year for personal financial
planning and personal income tax preparation.

 

2

--------------------------------------------------------------------------------


 

(e)           WITHHOLDING.  The Employer shall be entitled to withhold, from
amounts payable to the Executive hereunder, any federal, state or local
withholding or other taxes or charges which it is from time to time required to
withhold. The Employer shall be entitled to rely upon the opinion of its
independent accountants, with regard to any question concerning the amount or
requirement of any such withholding.

 

4.             TERM AND TERMINATION.

 

(a)           BASIC TERM.  The Executive’s employment hereunder shall be for a
term commencing on the Effective Date and expiring on June 30, 2008 (the “Basic
Term”). After the Basic Term, the Executive’s term of employment shall
automatically be extended for a continuous, self-renewing one (1) year term
without further action of the parties unless either party shall have served
written notice on the other at least six (6) months prior to the expiration of
the Basic Term that this Agreement shall terminate at the end of the Basic
Term.  If this Agreement is extended beyond the Basic Term, either party may at
any time thereafter give written notice to the other party that the term of this
Agreement will expire on the date that is one (1) year following the date of
such written notice.  Subject to the foregoing and other applicable terms of
this Agreement, this Agreement may be terminated by either party, with or
without cause, effective as of the first (1st) business day after written notice
to that effect is delivered to the other party.

 

(b)           PREMATURE TERMINATION.

 

(i)            In the event of the termination of the employment of the
Executive under this Agreement by the Employer for any reason other than
expiration of the term hereof, termination upon disability in accordance with
the provisions of paragraph (f) of this Section 4, or a “for-cause” termination
in accordance with the provisions of paragraph (d) of this Section 4, then
notwithstanding any actual or allegedly available alternative employment or
other mitigation of damages by or available to the Executive, the Executive
shall be entitled to a “Termination Payment” equal to the sum of:  (w) three
(3) times the rate of annualized Base Salary then payable to the Executive, plus
(x) three (3) times the average of the three (3) most recent annual Performance
Bonuses that the Executive received. In the event of a termination governed by
this subparagraph (b) of Section 4, the Employer shall also: (y) allow a period
of eighteen (18) months following the termination of employment for the
Executive (but in no event beyond the expiration of any option term or period
specified in the option agreement with the Executive) to exercise any options
granted under any stock option or share incentive plan established by Employer
or COPT (“Stock Plan”); and (z) continue for the Executive (provided that such
items are not available to him by virtue of other employment secured after
termination) the perquisites, plans and benefits provided under the Employer’s
Perquisite Policy and Benefit Plans as of and after the date of termination,
[all items in (z) being collectively referred to as “Post-Termination
Perquisites and Benefits”], for the lesser of the number of full months the
Executive has theretofore been employed by the Employer (but not less than
twelve (12) months) or twenty four (24) months following such termination. The
payments and benefits provided under (w), (x), (y) and (z) above

 

3

--------------------------------------------------------------------------------


 

by the Employer shall not be offset against or diminish any other compensation
or benefits accrued as of the date of termination.

 

(ii)           Notwithstanding the vesting schedule otherwise applicable, in the
event of a termination governed by this subparagraph (b) of Section 4, the
Executive shall be fully vested in all of the Executive’s options and restricted
shares under any Stock Plan or similar program.

 

(iii)          Any cash payments to the Executive under this Section 4(b) will
be made monthly over twelve (12) months, unless otherwise mutually agreed by the
parties to minimize the Executives’ tax burden in any year.

 

(c)           CONSTRUCTIVE TERMINATION. If at any time during the term of this
Agreement, except in connection with a “for-cause” termination pursuant to
paragraph (d) of this Section 4, the Executive is Constructively Discharged (as
hereinafter defined), then the Executive shall have the right, by written notice
to the Employer given within one hundred and twenty (120) days of such
Constructive Discharge, to terminate his services hereunder, effective as of
thirty (30) days after such notice, and the Executive shall have no rights or
obligations under this Agreement other than as provided in Sections 5 and 6
hereof.  The Executive shall in such event be entitled to a Termination Payment
of Base Salary and Performance Bonus compensation as well as all of the
Post-Termination Perquisites and Benefits, as if such termination of his
employment had been effectuated pursuant to paragraph (b) of this Section 4.

 

For purposes of this Agreement, the Executive shall be deemed to have been
“Constructively Discharged” upon the occurrence of any one of the following
events:

 

(i)            The Executive is not re-elected to, or is removed from, the
position with the Employer as set forth in Section 2 hereof, other than as a
result of the Executive’s election or appointment to positions of equal or
superior scope and responsibility; or

 

(ii)           The Executive shall fail to be vested by the Employer with the
powers, authority and support services normally attendant to any of said
offices; or

 

(iii)          The Employer shall notify the Executive that the employment of
the Executive will be terminated or materially modified in the future or that
the Executive will be Constructively Discharged in the future; or

 

(iv)          The Employer changes the primary employment location of the
Executive to a place that is more than fifty (50) miles from the primary
employment location, 8815 Centre Park Drive, Columbia, Maryland 21045, as of the
Effective Date of this Agreement; or

 

(v)           The Employer otherwise commits a material breach of its
obligations under this Agreement.

 

4

--------------------------------------------------------------------------------


 

(d)           TERMINATION FOR CAUSE.  The employment of the Executive and this
Agreement may be terminated “for cause” as hereinafter defined.  Termination
“for cause” shall mean the termination of employment on the basis or as a result
of (i) a violation by the Executive of any applicable law or regulation
respecting the business of the Employer; (ii) the Executive’s conviction of a
felony or any crime involving moral turpitude; (iii) any act of dishonesty or
fraud or the Executive’s commission of an act, which in the opinion of the Board
of Directors, disqualifies the Executive from serving as an officer or director
of the Employer; (iv) the willful or negligent failure of the Executive to
perform his duties hereunder, which failure continues for a period of thirty
(30) days after written notice thereof is given to the Executive; or (v) a
violation of any provision of the Code of Business Conduct and Ethics.  In the
event the Employer terminates the Executive’s employment “for cause” under this
Paragraph 4(e), the Executive shall be entitled only to the Base Salary through
the date of termination of the Executive’s employment and any other benefits
otherwise due in accordance with applicable plans, programs, or agreements with
the Employer.

 

(e)           TERMINATION UPON DEATH. In the event payments are due and owing
under this Agreement at the death of the Executive, such payments shall be made
to such beneficiary, designee or fiduciary as Executive may have designated in
writing, or failing such designation, to the executor or administrator of his
estate, in full settlement and satisfaction of all claims and demands on behalf
of the Executive. Such payments shall be in addition to any other death benefits
of the Employer made available for the benefit of the Executive, and in full
settlement and satisfaction of all payments provided for in this Agreement. 
Notwithstanding the vesting schedule otherwise applicable in the event of a
termination governed by this subparagraph (e) of Section 4, all of options and
restricted shares granted to the Executive under any Stock Plan or similar
program shall be fully vested.

 

(f)            TERMINATION UPON DISABILITY. The Employer may terminate the
Executive’s employment after the Executive is determined to be disabled under
the long-term disability program of the Employer then covering the Executive or
by a physician engaged by the Employer and reasonably approved by the Executive.
In the event of a dispute regarding the Executive’s “disability,” such dispute
shall be resolved through arbitration as provided in paragraph (d) of Section 11
hereof, except that the arbitrator appointed by the American Arbitration
Association shall be a duly licensed medical doctor. The Executive shall be
entitled to the compensation and benefits provided for under this Agreement
during any period of incapacitation occurring during the term of this Agreement,
and occurring prior to the establishment of the Executive’s “disability” during
which the Executive is unable to work due to a physical or mental infirmity.
Notwithstanding anything contained in this Agreement to the contrary, until the
date specified in a notice of termination relating to the Executive’s
disability, the Executive shall be entitled to return to his positions with the
Employer as set forth in this Agreement, in which event no disability of the
Executive will be deemed to have occurred.  Notwithstanding the vesting
schedule otherwise applicable, in the event of a termination governed by this
subparagraph (f) of Section 4, the Executive shall be fully vested in all of the
Executive’s options and restricted shares under any Stock Plan or similar
program.

 

(g)           TERMINATION UPON CHANGE OF CONTROL.

 

5

--------------------------------------------------------------------------------


 

(i)            In the event of a Change in Control (as defined below) and the
termination of the Executive’s employment by Executive or by the Employer under
either 1 or 2 below, the Executive shall be entitled to a Termination Payment
equal to the sum of: (w) the rate of annualized Base Salary then payable to the
Executive multiplied by the number of years then remaining in the contract term
(but not less than three (3) years); plus (x) the average of the three (3) most
recent Performance Bonuses that the Executive received (or if less, the average
of the annual Performance Bonuses that the Executive has theretofore received
from the Employer) multiplied by the number of years then remaining in the
contract term (but not less than three (3) years).  The Employer shall also
continue for the Executive the Post-Termination Perquisites and Benefits as
provided in paragraph (b) of this Section 4; provided, however, that
notwithstanding the vesting schedule otherwise applicable, immediately following
a Change in Control (whether or not the Executive’s employment is terminated),
the Executive shall be fully vested in all of Executive’s options and restricted
shares outstanding under any Stock Plan or similar program and shall be allowed
a period of eighteen (18) months following the termination of employment of the
Executive for the Executive’s exercise of such options. The following shall
constitute termination under this paragraph:

 

1 .            The Executive terminates his employment under this Agreement
pursuant to a written notice to that effect delivered to the Board within six
(6) months after the occurrence of the Change in Control.

 

2.             Executive’s employment is terminated, including Constructively
Discharged, by the Employer or its successor either in contemplation of or after
Change in Control, other than on a for-cause basis.

 

(ii)           For purposes of this paragraph, the term “Change in Control”
shall mean the following occurring after the date of this Agreement:

 

1.             The consummation of the acquisition by any person, (as such term
is defined in Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended (the “1934 Act”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the 1934 Act) of fifty percent (50%) or more of the
combined voting power embodied in the then outstanding voting securities of COPT
or the Employer; or

 

2.             Approval by the stockholders of COPT or the Employer of: (1) a
merger or consolidation of COPT or the Employer, if the stockholders of COPT or
the Employer immediately before such merger or consolidation do not, as a result
of such merger or consolidation, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power of the then outstanding voting
securities of the entity resulting from such merger or consolidation in
substantially the same proportion as was represented by their ownership of the
combined voting power of the voting securities of COPT or the Employer
outstanding immediately before such merger or consolidation; or (2) a complete

 

6

--------------------------------------------------------------------------------


 

or substantial liquidation or dissolution, or an agreement for the sale or other
disposition, of all or substantially all of the assets of COPT or the Employer.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because fifty percent (50%) or more of the combined voting then
outstanding securities is acquired by: (1) a trustee or other fiduciary holding
securities under one or more employee benefit plans maintained for employees of
the entity; or (2) any corporation or other entity which, immediately prior to
such acquisition, is owned directly or indirectly by the stockholders of COPT or
the Employer in the same proportion as their ownership of stock in COPT or the
Employer immediately prior to such acquisition.

 

(iii)          If it is determined, in the opinion of the Employer’s independent
accountants, in consultation with the Employer’s independent counsel, that any
amount payable to the Executive by the Employer under this Agreement, or any
other plan or agreement under which the Executive participates or is a party,
would constitute an “Excess Parachute Payment” within the meaning of
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”) and
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), the Employer shall pay to the Executive a “grossing-up” amount equal to
the amount of such Excise Tax and all federal and state income or other taxes
with respect to payment of the amount of such Excise Tax, including all such
taxes with respect to any such grossing-up amount. If at a later date, the
Internal Revenue Service assesses a deficiency against the Executive for the
Excise Tax which is greater than that which was determined at the time such
amounts were paid, the Employer shall pay to the Executive the amount of such
unreimbursed Excise Tax plus any interest, penalties and professional fees or
expenses, incurred by the Executive as a result of such assessment, including
all such taxes with respect to any such additional amount. The highest marginal
tax rate applicable to individuals at the time of payment of such amounts will
be used for purposes of determining the federal and state income and other taxes
with respect thereto. The Employer shall withhold from any amounts paid under
this Agreement the amount of any Excise Tax or other federal, state or local
taxes then required to be withheld. Computations of the amount of any
grossing-up supplemental compensation paid under this subparagraph shall be made
by the Employer’s independent accountants, in consultation with the Employer’s
independent legal counsel. The Employer shall pay all accountant and legal
counsel fees and expenses.

 

(h)           VOLUNTARY TERMINATION.  In the event of a termination of
employment by the Executive on his own initiative, other than a termination due
to death, disability or a Constructive Discharge, the Executive shall have the
same entitlements as provided in paragraph (d) of this Section 4 for a
termination “for-cause.”

 

5.             CONFIDENTIALITY AND LOYALTY. The Executive acknowledges that
heretofore or hereafter during the course of his employment he has produced and
received, and may hereafter produce, receive and otherwise have access to
various materials, records, data, trade secrets and information not generally
available to the public (collectively, “Confidential

 

7

--------------------------------------------------------------------------------


 

Information”) regarding the Employer and its subsidiaries and affiliates.
Accordingly, during and subsequent to termination of this Agreement, the
Executive shall hold in confidence and not directly or indirectly disclose, use,
copy or make lists of any such Confidential Information, except to the extent
that such information is or thereafter becomes lawfully available from public
sources, or such disclosure is authorized in writing by the Employer, required
by law or by any competent administrative agency or judicial authority, or
otherwise as reasonably necessary or appropriate in connection with the
performance by the Executive of his duties hereunder. All records, files,
documents, computer diskettes, computer programs and other computer-generated
material, as well as all other materials or copies thereof relating to the
Employer’s business, which the Executive shall prepare or use, shall be and
remain the sole property of the Employer, shall not be removed from the
Employer’s premises without its written consent, and shall be promptly returned
to the Employer upon termination of the Executive’s employment hereunder. The
Executive agrees to abide by the Employer’s reasonable policies, as in effect
from time to time, respecting confidentiality and the avoidance of interests
conflicting with those of the Employer.

 

6.             NON-COMPETITION COVENANT.

 

(a)           RESTRICTIVE COVENANT. The Employer and the Executive have jointly
reviewed the tenant lists, property submittals, logs, broker lists, and
operations of the Employer, and have agreed that as an essential ingredient of
and in consideration of this Agreement and the payment of the amounts described
in Sections 3 and 4 hereof, the Executive hereby agrees that, except with the
express prior written consent of the Employer, for a period equal to the lesser
of the number of full months the Executive has at any time been employed by the
Employer or twenty-four (24) months after the termination of the Executive’s
employment with the Employer (the “Restrictive Period”), he will not directly or
indirectly compete with the business of the Employer, including, but not by way
of limitation, by directly or indirectly owning, managing, operating,
controlling, financing, or by directly or indirectly serving as an employee,
officer or director of or consultant to, or by soliciting or inducing, or
attempting to solicit or induce, any employee or agent of Employer to terminate
employment with Employer and become employed by any person, firm, partnership,
corporation, trust or other entity which owns or operates a business similar to
that of the Employer (the “Restrictive Covenant”). For purposes of this
subparagraph (a), a business shall be considered “similar” to that of the
Employer if it is engaged in the acquisition, development, ownership, operation,
management or leasing of suburban office property (i) in any geographic market
or submarket in which the Employer owns more than 1,000,000 s.f. of properties
either as of the date hereof or as of the date of termination of the Executive’s
employment. If the Executive violates the Restrictive Covenant and the Employer
brings legal action for injunctive or other relief, the Employer shall not, as a
result of the time involved in obtaining such relief, be deprived of the benefit
of the full period of the Restrictive Covenant. Accordingly, the Restrictive
Covenant shall be deemed to have the duration specified in this paragraph
(a) computed from the date the relief is granted but reduced by the time between
the period when the Restrictive Period began to run and the date of the first
violation of the Restrictive Covenant by the Executive. In the event that a
successor of the Employer assumes and agrees to perform this Agreement or
otherwise acquires the Employer, this Restrictive Covenant shall continue to
apply only to the primary service area of the Employer as it existed immediately
before such assumption or acquisition and shall not apply to any of the
successor’s other offices or markets. The foregoing Restrictive Covenant shall
not

 

8

--------------------------------------------------------------------------------


 

prohibit the Executive from owning, directly or indirectly, capital stock or
similar securities which are listed on a securities exchange or quoted on the
National Association of Securities Dealers Automated Quotation System which do
not represent more than five percent (5%) of the outstanding capital stock of
any corporation.

 

(b)           REMEDIES FOR BREACH OF RESTRICTIVE COVENANT. The Executive
acknowledges that the restrictions contained in Sections 5 and 6 of this
Agreement are reasonable and necessary for the protection of the legitimate
proprietary business interests of the Employer; that any violation of these
restrictions would cause substantial injury to the Employer and such interests;
that the Employer would not have entered into this Agreement with the Executive
without receiving the additional consideration offered by the Executive in
binding himself to these restrictions; and that such restrictions were a
material inducement to the Employer to enter into this Agreement. In the event
of any violation or threatened violation of these restrictions, the Employer
shall be relieved of any further obligations under this Agreement, shall be
entitled to any rights, remedies or damages available at law, in equity or
otherwise under this Agreement, and shall be entitled to preliminary and
temporary injunctive relief granted by a court of competent jurisdiction to
prevent or restrain any such violation by the Executive and any and all persons
directly or indirectly acting for or with him, as the case may be, while
awaiting the decision of the arbitrator selected in accordance with paragraph
(d) of Section 11 of this Agreement, which decision, if rendered adverse to the
Executive, may include permanent injunctive relief to be granted by the court.

 

7.             INTERCORPORATE TRANSFERS. If the Executive shall be voluntarily
transferred to an affiliate of the Employer, such transfer shall not be deemed
to terminate or modify this Agreement, and the employing corporation to which
the Executive shall have been transferred shall, for all purposes of this
Agreement, be construed as standing in the same place and stead as the Employer
as of the date of such transfer. For purposes hereof, an affiliate of the
Employer shall mean any corporation or other entity directly or indirectly
controlling, controlled by, or under common control with the Employer. The
Employer shall be secondarily liable to the Executive for the obligations
hereunder in the event the affiliate of the Employer cannot or refuses to honor
such obligations. For all relevant purposes hereof, the tenure of the Executive
shall be deemed to include the aggregate term of his employment by the Employer
or its affiliate.

 

8.             INTEREST IN ASSETS. Neither the Executive nor his estate shall
acquire hereunder any rights in funds or assets of the Employer, otherwise than
by and through the actual payment of amounts payable hereunder; nor shall the
Executive or his estate have any power to transfer, assign (except into a trust
for purposes of estate planning), anticipate, hypothecate or otherwise encumber
in advance any of said payments; nor shall any of such payments be subject to
seizure for the payment of any debt, judgment, alimony, separate maintenance or
be transferable by operation of law in the event of bankruptcy, insolvency or
otherwise of the Executive.

 

9.             INDEMNIFICATION.

 

(a)           The Employer shall provide the Executive (including his heirs,
personal representatives, executors and administrators), during the term of this
Agreement and thereafter

 

9

--------------------------------------------------------------------------------


 

throughout all applicable limitations periods, with coverage under the
Employer’s then-current directors’ and officers’ liability insurance policy, at
the Employer’s expense.

 

(b)           In addition to the insurance coverage provided for in paragraph
(a) of this Section 9, the Employer shall defend, hold harmless and indemnify
the Executive (and his heirs, personal representatives, executors and
administrators) to the fullest extent permitted under applicable law, and
subject to the requirements, limitations and specifications set forth in the
Bylaws and other organizational documents of the Employer, against all expenses
and liabilities reasonably incurred by him in connection with or arising out of
any action, suit or proceeding in which he may be involved by reason of his
having been an officer of the Employer (whether or not he continues to be an
officer at the time of incurring such expenses or liabilities), such expenses
and liabilities to include, but not be limited to, judgments, court costs and
attorneys’ fees and the cost of reasonable settlements.

 

(c)           In the event the Executive becomes a party, or is threatened to be
made a party, to any action, suit or proceeding for which the Employer has
agreed to provide insurance coverage or indemnification under this Section 9,
the Employer shall, to the full extent permitted under applicable law, advance
all expenses (including the reasonable attorneys’ fees of the attorneys selected
by Employer and approved by Executive for the representation of the Executive),
judgments, fines and amounts paid in settlement (collectively “Expenses”)
incurred by the Executive in connection with the investigation, defense,
settlement, or appeal of any threatened, pending or completed action, suit or
proceeding, subject to receipt by the Employer of a written undertaking from the
Executive covenanting: (i) to reimburse the Employer for all Expenses actually
paid by the Employer to or on behalf of the Executive in the event it shall be
ultimately determined that the Executive is not entitled to indemnification by
the Employer for such Expenses; and (ii) to assign to the Employer all rights of
the Executive to insurance proceeds, under any policy of directors’ and
officers’ liability insurance or otherwise, to the extent of the amount of
Expenses actually paid by the Employer to or on behalf of the Executive.

 

10.           ASSUMPTION BY COPT.  By its execution of this Agreement, COPT
agrees to be secondarily liable to the Executive, and shall assume the
liabilities, obligations and duties of the Employer as contained in this
Agreement in the event the Employer cannot or refuses to honor such obligations.

 

11.           GENERAL PROVISIONS.

 

(a)           SUCCESSORS; ASSIGNMENT. This Agreement shall be binding upon and
inure to the benefit of the Executive, the Employer and his and its respective
personal representatives, successors and assigns, and any successor or assign of
the Employer shall be deemed the “Employer” hereunder. The Employer shall
require any successor to all or substantially all of the business and/or assets
of the Employer, whether directly or indirectly, by purchase, merger,
consolidation, acquisition of stock, or otherwise, by an agreement in form and
substance satisfactory to the Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Employer
would be required to perform if no such succession had taken place.  No rights
or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive other than his rights to compensation and benefits,
which may be transferred only by will or by operation of law.

 

10

--------------------------------------------------------------------------------


 

(b)           ENTIRE AGREEMENT; MODIFICATIONS. This Agreement constitutes the
entire agreement between the parties respecting the subject matter hereof, and
supersedes all prior negotiations, undertakings, agreements and arrangements
with respect thereto, whether written or oral. Except as otherwise explicitly
provided herein, this Agreement may not be amended or modified except by written
agreement signed by the Executive and the Employer.

 

(c)           ENFORCEMENT AND GOVERNING LAW. The provisions of this Agreement
shall be regarded as divisible and separate; if any of said provisions should be
declared invalid or unenforceable by a court of competent jurisdiction, the
validity and enforceability of the remaining provisions shall not be affected
thereby. This Agreement shall be construed and the legal relations of the
parties hereto shall be determined in accordance with the laws of the State of
Maryland as it constitutes the situs of the corporation and the employment
hereunder, without reference to the law regarding conflicts of law.

 

(d)           ARBITRATION. Except as provided in paragraph (b) of Section 6, any
dispute or controversy arising under or in connection with this Agreement or the
Executive’s employment by the Employer shall be settled exclusively by
arbitration, conducted by a single arbitrator sitting in Columbia, MD in
accordance with the rules of the American Arbitration Association (the “AAA”)
then in effect. The arbitrator shall be selected by the parties from a list of
eleven (11) arbitrators provided by the AAA, provided that no arbitrator shall
be related to or affiliated with either of the parties. No later than ten
(10) days after the list of proposed arbitrators is received by the parties, the
parties, or their respective representatives, shall meet at a mutually
convenient location in Baltimore, Maryland, or telephonically. At that meeting,
the party who sought arbitration shall eliminate one (1) proposed arbitrator and
then the other party shall eliminate one (1) proposed arbitrator. The parties
shall continue to alternatively eliminate names from the list of proposed
arbitrators in this manner until each party has eliminated five (5) proposed
arbitrators. The remaining arbitrator shall arbitrate the dispute. Each party
shall submit, in writing, the specific requested action or decision it wishes to
take, or make, with respect to the matter in dispute, and the arbitrator shall
be obligated to choose one (1) party’s specific requested action or decision,
without being permitted to effectuate any compromise or “new” position;
provided, however, that the arbitrator is authorized to award amounts not in
dispute during the pendency of any dispute or controversy arising under or in
connection with this Agreement. The Employer shall bear the cost of all counsel,
experts or other representatives that are retained by both parties, together
with all costs of the arbitration proceeding, including, without limitation, the
fees, costs and expenses imposed or incurred by the arbitrator; provided,
however, that if the arbitrator(s) determines that the claims or defenses of the
Executive were without reasonable basis, each party shall bear his or its own
costs. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; including, if applicable, entry of a permanent injunction under
paragraph (b) of Section 6.

 

(e)           PRESS RELEASES AND PUBLIC DISCLOSURE. Any press release or other
public communication by either the Executive or the Employer with any other
person concerning the terms, conditions or circumstances of Executive’s
employment, or the termination of such employment, shall be subject to prior
written approval of both the Executive and the Employer, subject to the proviso
that the Employer shall be entitled to make requisite and appropriate public
disclosure of the terms of this Agreement, without the Executive’s consent or

 

11

--------------------------------------------------------------------------------


 

approval, as required under applicable statutes, and the rules and regulations
of the Securities and Exchange Commission and the Stock Exchange on which the
shares of Employer may from time to time be listed.

 

(f)            WAIVER. No waiver by either party at any time of any breach by
the other party of, or compliance with, any condition or provision of this
Agreement to be performed by the other party, shall be deemed a waiver of any
similar or dissimilar provisions or conditions at the same time or any prior or
subsequent time.

 

(g)           NOTICES. Notices given pursuant to this Agreement shall be in
writing, and shall be deemed given when received, and, if mailed, shall be
mailed by United States registered or certified mail, return receipt requested,
postage prepaid. Notices to the Employer shall be addressed to the principal
headquarters of the Employer, Attention: Chairman. Notices to the Executive
shall be sent to the address set forth below the Executive’s signature on this
Agreement, or to such other address as the party to be notified shall have given
to the other.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

“Employer”

“Executive”

 

Corporate Office Properties, L.P., a
Maryland limited liability company

 

 

By: Corporate Office Properties Trust,
General Partner

 

 

 

 

 

 

 

 

By:

/s/ Jay H. Shidler

 

/s/ Randall M. Griffin

 

 

Jay H. Shidler

Randall M. Griffin

 

 

Chairman of the Board

8815 Centre Park Drive, Suite 400
Columbia, MD 21045

 

 

 

 

Corporate Office Properties Trust, a Maryland
business trust

 

 

 

 

 

 

 

 

By:

/s/ Jay H. Shidler

 

 

 

 

Jay H. Shidler

 

 

 

Chairman of the Board

 

 

 

12

--------------------------------------------------------------------------------